Memorandum:
This is a request for review of an order of the Chief Election Officer. It seeks the removal *16of a candidate from the list of those eligible to run in the election to be held tomorrow, November 8. The petition was filed about an hour before the close of business Friday, November 4, the last business day but one before the election.
Appellate Court Rule 15 allows the respondents twenty days in which to file a response. The petition does not request an expedited hearing or a stay of the Election Officer’s order pending judicial review. Even if such a request had been made, there would appear to be insufficient time in which to allow respondents a fair opportunity to respond to the allegations in the petition.
Accordingly, the matter will not be set for hearing prior to the election. It is unnecessary at this time to express an opinion about whether and under what circumstances the controversy may be ripe for adjudication after the election.